                             Case 3:18-cv-01114-MPS Document 76 Filed 04/14/20 Page 1 of 1
                                                                                                                    Civil- (Dec-2008)
                                                                  HONORABLE: Michael P. Shea
                                     DEPUTY CLERKD. Johnson                     RPTR/ECRO/TAPE J. Monette
         TOTAL TIME:                  hours 58    minutes
                                        DATE:  April 14, 2020   START TIME: 10:03          END TIME: 11:01
                                                              LUNCH RECESS        FROM:             TO:
                                                     RECESS (if more than ½ hr)   FROM:             TO:

         CIVIL NO. 3:18CV1114 (MPS)


                     PHEAA                                                           Grugan
                                                                                              Plaintiff’s Counsel
                                        vs
                     PEREZ, et al                                                    Caley / Kopplin
                                                                                              Defendant’s Counsel

                                                 COURTROOM MINUTES- CIVIL

                            ✔ Motion hearing          ZOOM            Show Cause Hearing
                                Evidentiary Hearing                   Judgment Debtor Exam
                                Miscellaneous Hearing

         ✔ .....#64         Motion for Summary Judgment by pltf                         granted        denied ✔ advisement
         ✔ .....#65         Motion for Summary Judgment by state defts                  granted        denied ✔ advisement
            .....#          Motion                                                      granted        denied       advisement
            .....#          Motion                                                      granted        denied       advisement
            .....#          Motion                                                      granted        denied       advisement
            .....#          Motion                                                      granted        denied       advisement
            .....#          Motion                                                      granted        denied       advisement
            .....           Oral Motion                                                 granted        denied       advisement
            .....           Oral Motion                                                 granted        denied       advisement
            .....           Oral Motion                                                 granted        denied       advisement
           .....            Oral Motion                                                 granted        denied       advisement
            .....              Briefs(s) due                 Proposed Findings due                Response due
           .............                                                                                    filed   docketed
           .............                                                                                    filed   docketed
           .............                                                                                    filed   docketed
           .............                                                                                    filed    docketed
            .............                                                                                   filed   docketed
            .............                                                                                   filed   docketed
            ............                          Hearing continued until                              at

Notes:
